Title: To Thomas Jefferson from Geismar, 28 March 1785
From: Geismar, Baron von
To: Jefferson, Thomas



Hanau Ce 28 de Mars 1785.

J’ettais on ne peut pas plus flatte Mon Cher Ami de Votre Souvenir par la Votre dont Vous m’honnorés le 3 du Courrant et que je ne tiens que depuis quelques Jours. Je savois par les Gazettes qu’il y avoit un Ministre des Etats d’Amerique qui portait Votre nom à Paris mais j’ignorais si c’ettait Vous; et j’en fus seulement persuadé il y a quelques Semaines par un Baron de Waltersdorff Gentilhomme Danois, qui a passé à notre Cour venant de St. Croix et s’étant arreté quelque tems à Paris. Il a fait Votre Connoissance chés Msr. Franklin. Et il faut que je l’avoue, j’ettais asses fier de croire, et je ne me Suis point trompé dans mon attente, que Si c’ettait Vous Vous disiés un petit Mot à celui au quel Vous aviés temoigné tant d’Amitie et de bonté pendant Son Sejour en Amérique et qui par consequent devait S’interesser le plus vivement de Vous Savoir raproché de Lui. Soiés le bien venu mon Cher dans notre partie du monde; puissiés Vous y etre parfaitement heureux et Content, plus que ma petite Sante ne me permettait de l’etre dans la votre. J’espere que Vous Vous persuaderes aisement de la part sincere que je prens à la perte que Vous venes de faire. J’ai tout lieu de la croire avoir été mon amie et comme telle je la regrette infiniment; mais Vous gardes absolument le silence sur ma petite femme. Il sera bientot tems que je fasse valloir mes droits. Est-elle avec Vous ou l’avés Vous laissée en Virginie! J’ettais fort etonné de voir que Vous n’aves pas eu de mes nouvelles depuis mon depart de l’amerique, tandis que je Vous adressai une lettre de la Nouvelle York et une autre d’abord aprés mon arrivée ici, la quelle j’ai fait passer en Engleterre, et je Vous croiais trop occupé des Affaires politiques pour que Vous patiés [passiez] du tems avec un de ceux qui Vous onts fait bien du mauvais Sang. J’ose le dire à present que j’etois toujours grand Republicain et sur tout bon Americain quoique dans ma Situation alors je n’osai avouer le dernier. Aussi  si jámais la Montgolfiere se perfection au point de pouvoir faire un voiage dans l’autre partie du monde je viendrai y voir mes Amis; et je descendrai à Monti Cello mais pour l’Atlantique je n’en ai rien à faire. Dans notre situation presente nous n’avons besoin ni de l’un ni de l’autre pour nous raprocher. Une Voiture commode et des Chevaux de poste valent mieux que tout cela. Ma bourse mon Cher Ami ne me permet cependant pas dans ce moment de faire un voiage à Paris, et comme vous etes en Europe je suppose que Vous desirerés aussi de voir une partie de l’Allemagne. Venés passer quelque tems ches nous. Nous parcourerons alors la meilleure partie de l’allemagne, et comme je sais que Vous aves de tout tems un tendre pour l’Italie nous ferons un Voiage aussi dans ce pays là le quel je n’ai pas vu encore. Je m’interesse beaucoup mon Cher Ami et je souhaite ardement de Vous revoir pour pu[voir] Vous marquer les Sentiments de reconnaisance des bontes Amicals dont Vous m’aves comblé et qui ne s’affaceronts jamais de mon Coeur. Pardonnes que je Vous addresse celle çi en français, mais je Vous avoue que je ne puis plus écrire l’Anglais. Je le comprens, je le parle encore un peu, mais pour l’ecrire je ne m’en mele plus. Si Vos occupations Vous laissent quelques Moments de Loisir et que Vous voullés les employer à me donner de Vos nouvelles, Vous obligeres infiniment celui qui Vous est attaché pour la Vie.

Geismar Major

